Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, the claim limitation “embedded into stretchable fabric attached to main body” conflicts with the independent claim which states “embedded on at a least one of the two opposed surfaces [of the main body]”.  It is not clear if the claim requires the information to be embedded in both the main body and an additional piece of fabric, or if the claim is redundantly reciting the same fabric already recited in claim 1.
	As to claim 8, the claim limitation “embedded on a piece of resilient material attached to one of the surfaces of the main body of the band” conflicts with the independent claim which states “embedded on at a least one of the two opposed surfaces [of the main body]”.  It is not clear if the limitation further limits the independent claim as at least one aspect seems to broaden the scope of the invention; “resilient material” is a broader recitation than “stretchable and flexible material” that is presently claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12 and 14, 15, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US-2005/0039365) in view of Toohey (US-8109524) and further in view of Speyer (US-2005/0224153).
As to claim 1, 4, 5, 20, 21, Rosa teaches an identification band for a tire comprising a main body 10 that is stretchable around and through a tire to form a loop and an attachment system having attachment member 20, 21 on either end of the loop and including identification information (see Rosa figures 1 and 6, paragraph 0013-0015). Rosa teaches that the band may be an elastic strap (see paragraph 0004-0005, 0013)
	Rosa does not teach indicia embedded into the stretchable material.  Toohey teaches a shopping cart handle cover made of elastic stretchable fabric (see column 4, lines 20-22) and is printed directly upon using any of several conventional printing techniques (see Toohey figure 9 and 10, column 4 lines 23-38).  It would have been obvious to one of ordinary skill in the art to form the stretchable band of Rosa from a printed stretchable fabric as taught by Toohey, in order to provide more permanent indicia on the band itself.
Rosa does not explicitly teach identification information that identifies the wheeled vehicle associated with the unmounted tire.  Speyer teaches the same functional indicia applied to a tire (see Speyer paragraphs 0012-0023, figure 3).  It would have been obvious to include the information taught by Speyer applied an indicator taught by Rosa, in order to present relevant information to a person changing or observing said tires.
	As to claim 6, Rosa teaches that the attachment means may be hooks and loops (see paragraph 0013).
As to claim 7, Rosa teaches that the strap is adaptable to different lengths for different sized tires (see paragraph 0013).
As to claim 8, Rosa teaches a piece of resilient material 12 attached to one of the surfaces of the main body for display the printed indicia (see figure 76, paragraph 0015).  Toohey teaches a shopping cart handle cover made of elastic stretchy fabric and is printed directly upon using any of several conventional printing techniques (see Toohey figure 9 and 10, column 4 lines 23-38).  It would have been obvious to one of ordinary skill in the art to form the stretchable band of Rosa from a printed stretchy fabric as taught by Toohey, in order to provide more permanent indicia on the band itself.
As to claims 9 and 10, Rosa describes the indicia as “typically an advertisement, specification, or other written material regarding the tire” (see paragraph 0015).  This description anticipates a reasonable interpretation of the term “code”.  Speyer teaches the same functional indicia applied to a tire (see Speyer paragraphs 0012-0016, figure 3).  Speyer further teaches coded indicia and color coding (see Speyer paragraphs 0013, 0019).  It would have been obvious to include the information taught by Speyer applied an indicator taught by Rosa, in order to present relevant information to a person changing and/or observing said tires.
As to claims 11-12, the limitations reciting details of the tires being unmounted, mounted, or including spokes are taken as functional limitations specifying the intended use of the claimed band.  The band taught by Rosa is capable of being used with tires as claimed and therefore anticipates these limitations.
As to claims 14, 15, and 22, The structural limitations of the identification band are obvious in view of Rosa, Toohey and Speyer for the same reasons given above for claim 1, 4, 5, 20, and 21.  The method is obvious because: Rosa teaches passing an identification band for a tire comprising a main body 10 that is stretchable around and through a tire and forming a loop and an attachment system having attachment member 20, 21 on either end of the loop and including identification information (see Rosa figures 1 and 6, paragraph 0013-0015).  Rosa does not specify whether the tires are mounted or unmounted.  It would have been obvious to one of ordinary skill in the art to attach the band taught by Rosa to mounted or unmounted tires alike, since the method is substantially the same and it is known to the prior art that tires may be mounted or unmounted to wheel rims.
As to claim 23-25, Rosa teaches an identification band for a tire comprising a main body 10 that is stretchable around and through a tire to form a loop and an attachment system having attachment member 20, 21 on either end of the loop and including identification information (see Rosa figures 1 and 6, paragraph 0013-0015). Rosa teaches that the band may be an elastic strap (see paragraph 0004-0005, 0013)
Rosa does not teach indicia embedded into the stretchable material.  Toohey teaches a shopping cart handle cover made of elastic stretchy fabric and is printed directly upon using any of several conventional printing techniques (see Toohey figure 9 and 10, column 4 lines 23-38).  It would have been obvious to one of ordinary skill in the art to form the stretchable band of Rosa from a printed stretchy fabric as taught by Toohey, in order to provide more permanent indicia on the band itself.
Rosa does not explicitly teach identification information that identifies the wheeled vehicle associated with the unmounted tire.  Speyer teaches the same functional indicia applied to a tire (see Speyer paragraphs 0012-0016, figure 3).  It would have been obvious to include the information taught by Speyer applied an indicator taught by Rosa, in order to present relevant information to a person changing tires.
Rosa does not explicitly teach a kit of labels. Speyer teaches marking a kit of tires (see paragraph 0011).  It would have been obvious to produce labels as taught by Rosa in a kit in order to correspond to each tire of a kit to be labeled thereby.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, the result, i.e. the labeling of a kit of tires, is expected by the prior art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US-2005/0039365) in view of Toohey (US-8109524) and further in view of Speyer (US-2005/0224153) and further in view of Mattson (US-2013/0067730).
As to claim 3, Rosa teaches that the band may be an elastic strap but does not specifically teach an elastic fabric.  Mattson teaches a sign that is attached to an article with an elastic fabric band (see Mattson figure 1, paragraph 0018).  It would have been obvious to one of ordinary skill in the art to form the strap of Rosa from an elastic fabric as taught by Mattson since the selection of materials from among those known in the art would have yielded predictable results. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot based the new ground of rejection which relies on newly cited references to address the newly recited claim limitations.  As discussed above, Toohey and Speyer are relied upon to show teachings of the newly recited claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636